BROCK, Judge.
Plaintiff’s complaint specifically seeks an annulment of her marriage to defendant, specifically seeks custody and support of the minor child, and specifically seeks an award of attorney fees for services in connection with the custody and support of the minor child.
Plaintiff’s motion in the cause specifically seeks alimony and counsel fees pendente lite, and support for the minor child.
It seems clear that plaintiff has stated a cause of action in which alimony pendente lite may be awarded. And it seems clear that the matter of support for the minor child was before the court.
G.S. 50-16.3 (a) provides that in an action for annulment a dependent spouse shall be entitled to an order for alimony pendente lite when the conditions set forth in sub-sections (1) and (2) are shown to exist. And G.S. 50-16.4 provides authority for an award of counsel fees when alimony pendente lite is available under G.S. 50-16.3(a).
G.S. 50-13.4 (a) provides, inter alia, that any parent having custody of a minor child may bring an action for support of said child as provided in G.S. 50-13.5; which in turn provides that the action for custody and support, or either, may be joined in an action for annulment. G.S. 50-13.6 provides authority for an award of counsel fees in proceedings for custody and support of minor children.
The order appealed from is reversed and this cause is remanded to the District Court of Mecklenburg County for a proper hearing upon plaintiff’s motion for alimony and counsel fees pendente lite, and for support for the minor child of the parties.
Reversed and remanded.
Judges Vaughn and Graham concur.